Exhibit 10.44

AGREEMENT TO SUBLICENSE

This Agreement to Sublicense (“Agreement”) is made and entered into effective as
of March 3, 2009 (“Effective Date”), by and between Natural Alternatives
International, Inc., a Delaware corporation (“NAI”), and Compound Solutions,
Inc., a California corporation (“CSI”).

RECITALS

A. NAI is a party to that certain License Agreement effective as of April 28,
1997, by and among Roger Harris and Mark Dunnett (collectively, the “Licensors”)
and NAI, as amended by that certain Amendment to License Agreement dated
March 17, 2001, as further amended by that certain Second Amendment to License
Agreement dated March 26, 2007, and as may be further amended from time to time
(the “License Agreement”).

B. The License Agreement grants NAI a sublicenseable, exclusive, worldwide
license to manufacture, use, sell, offer for sale and otherwise commercially
dispose of certain Licensed Products (as hereinafter defined) made in accordance
with or incorporating the Licensed Rights (as hereinafter defined).

C. NAI is also the owner of certain registered trademarks related to the mark
“Carnosyn” (as further described herein below and collectively, the “Trademark
Rights”).

D. CSI is in the business of raw material sourcing and sales, including the
sourcing and sale to third parties of certain raw materials set forth on Exhibit
A attached hereto that are necessary for the design, research, development and
formulation of Licensed Products (the “Raw Materials”).

E. CSI desires NAI grant to third parties who purchase the Raw Materials from
CSI a sublicense of certain of its Licensed Rights under the License Agreement
and a license to use its Trademark Rights, and NAI desires to grant such
sublicenses and licenses in accordance with the terms and conditions of this
Agreement.

Incorporating the foregoing recitals and in consideration of the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

 

1. DEFINITIONS.

1.1 “Field of Use” means dietary supplements and other foods for human
performance nutrition. For avoidance of doubt, the Field of Use does not include
the use of the Raw Materials and/or Licensed Rights to treat dogs, horses and/or
camels or for any human medical related use.

1.2 “Licensed Products” means those products made from or in accordance with,
produced or manufactured using, or otherwise incorporating in whole or in part
any of the Licensed Rights, including, without limitation, any products
incorporating or made from the Raw Materials or any material, substance,
organism, component or product derived or developed from or based upon the Raw
Materials and covered in whole or in part by any of the claims of the Licensed
Rights.



--------------------------------------------------------------------------------

1.3 “Licensed Rights” means NAI’s rights in information, discoveries, concepts,
techniques, designs, processes and technology claimed in the following United
States patents, and any reissues, reexaminations, or extensions, continuations,
continuations-in-part, or divisionals of any of the following and any
international counterparts, and in the inventions and discoveries described,
covered and claimed therein:

(a) US 5,965,596 filed August 12, 1997, entitled “Methods and Compositions for
Increasing the Anaerobic Working Capacity in Tissues;”

(b) US 6,172,098 filed May 25, 1999, entitled “Methods and Compositions for
Increasing the Anaerobic Working Capacity in Tissues;”

(c) US 6,426,361 filed January 9, 2001, entitled “Methods and Compositions for
Increasing the Anaerobic Working Capacity in Tissues;”

(d) US 6,680,294 filed July 30, 2002, entitled “Methods and Compositions for
Increasing the Anaerobic Working Capacity in Tissues;” and

(e) Allowed US application serial no. 10/717,217 filed November 18, 2003,
entitled “Methods and Compositions for Increasing the Anaerobic Working Capacity
in Tissues.”

1.4 “Trademark Rights” means NAI’s rights as the owner of the following
registered trademarks:

(a) CARNOSYN (standard character mark), Registration No. 3,146,289;

(b) CARNOSYN CARNOSINE SYNTHESIZER (standard character mark), Registration
No. 3,121,544; and

(c) CARNOSYN CARNOSINE SYNTHESIZER & Design, Registration No. 3,091,092.

 

2. SUBLICENSE.

2.1 Subject to the terms and conditions of this Agreement, NAI hereby agrees to
grant to the customers of CSI who purchase the Raw Materials from CSI a
worldwide, non-exclusive, non-transferable, non-assignable, non-sublicenseable,
royalty-free (i) sublicense of NAI’s rights under the Licensed Rights to
manufacture, offer for sale, and/or sell Licensed Products within the Field of
Use (the “Sublicense”), and (ii) license to use and reproduce the trademarks
comprising the Trademark Rights solely to advertise, market, and promote the
Licensed Products within the Field of Use (the “Trademark License”). The term of
such Sublicense and Trademark License shall automatically expire upon the
expiration of NAI’s Licensed Rights under the License Agreement and/or
expiration of NAI’s Trademark Rights.



--------------------------------------------------------------------------------

2.2 CSI agrees to provide to each of its customers that purchases Raw Materials
from CSI a copy of the Sublicense Agreement, in the form set forth in Exhibit B
attached hereto (the “Sublicense Agreement”), which Sublicense Agreement may not
be altered, amended, or modified except with the express written consent of an
authorized officer of NAI. No Sublicense or Trademark License shall be granted
or deemed to have been granted to any customer of CSI that does not receive and
accept the Sublicense Agreement and, except as expressly provided in this
Section 2, nothing contained in this Agreement is intended to confer by
implication, estoppel, or otherwise, upon CSI or any customer of CSI a license
or rights in any intellectual property or other rights of NAI.

 

3. RESERVATION OF RIGHTS.

3.1 CSI acknowledges and agrees that during the term of this Agreement, NAI and
its affiliates will continue to design, develop, manufacture, sell, and
distribute Licensed Products using the Licensed Rights and Trademark Rights and
NAI may grant sublicenses and/or licenses of its rights under the Licensed
Rights and Trademark Rights to manufacture, offer for sale and/or sell Licensed
Products to third parties who are not customers of CSI and/or who did not
purchase Raw Materials from CSI. Nothing in this Agreement shall be interpreted
to limit in any manner or to any extent NAI’s rights and ability to act in
accordance with the foregoing and NAI hereby expressly reserves such rights.

3.2 CSI acknowledges and agrees the Licensed Rights and the Trademark Rights are
and will remain the sole and exclusive property of NAI, subject to the rights of
the Licensors, and that NAI is the owner of all proprietary rights and
intellectual property rights associated therewith including without limitation
all trademarks, trade dress, trade names, logos, domain names and service marks,
together with all translations, adaptations, derivations and combinations,
including all associated goodwill, and all applications, registrations,
reservations and renewals in connection therewith, whether or not registered for
the Licensed Rights or the Trademark Rights. Except as otherwise permitted
herein, CSI will not take any action inconsistent with NAI’s ownership of and
rights under the Licensed Rights and Trademark Rights. CSI will not contest or
aid others in contesting the validity, enforceability or NAI’s ownership of
and/or rights in the Licensed Rights and Trademark Rights.

 

4. FEES.

4.1 In consideration of NAI’s agreement to grant Sublicenses and licenses to use
the Trademark Rights pursuant to the terms of this Agreement, CSI agrees to pay
to NAI, in United States dollars, the fees and amounts set forth on Schedule 1
attached hereto (the “Sublicense Fees”).

4.2 The Sublicense Fees must be paid to NAI within thirty (30) days after the
end of the calendar quarter in which such Sublicense Fees are earned. CSI shall
submit to NAI with its payment of the Sublicense Fees a quarterly report
summarizing total sales of Raw Materials to third parties during the immediately
preceding calendar quarter. The report shall be in form and content as agreed to
by the parties.



--------------------------------------------------------------------------------

4.3 If any Sublicense Fees to be paid by CSI to NAI under this Agreement become
delinquent, the delinquent amount shall bear interest until paid in full with
such interest. The interest will be compounded annually and will accrue at the
lesser of (i) the highest annual rate allowed under applicable law at the time
the outstanding amount becomes delinquent, or (ii) 0.0005 multiplied by the
outstanding amount per day of delinquency.

4.4 CSI agrees to keep and maintain accurate and adequately detailed accounting
records, including copies of all purchase orders, for all sales of Raw Materials
sold to third parties. Such accounting records shall be kept for a minimum of
three (3) years following the end of the calendar quarter in which such sales
were made. During the term of this Agreement and for one year thereafter, copies
of all purchase orders for the sale of Raw Materials to third parties shall be
made available to NAI upon request and NAI or its agents shall otherwise have
the right, upon reasonable prior notice and during ordinary business hours, to
inspect the relevant accounting records of CSI to verify the accuracy of the
Sublicense Fees paid or payable to NAI. Any such inspection shall be conducted
so as to not unreasonably interfere with CSI’s normal business activities.

4.5 CSI agrees to take commercially reasonable actions to promote, market and
sell the Raw Materials.

 

5. PROSECUTION AND ENFORCEMENT OF LICENSED RIGHTS.

5.1 NAI will have sole control over, but, subject to Section 5.2, no obligations
to CSI with respect to, the filing, prosecution, and maintenance (collectively,
the “Prosecution”) of the Licensed Rights and the Trademark Rights. CSI will not
have any right to participate in the Prosecution of any Licensed Rights and/or
Trademark Rights.

5.2 During the term of this Agreement, NAI agrees to use commercially reasonable
efforts to maintain and protect the Licensed Rights and Trademark Rights, to
make any necessary filings, and to pay any necessary fees or other amounts due
with respect thereto.

5.3 During the term of this Agreement, CSI agrees to promptly notify NAI in
writing upon becoming aware of any known or suspected infringement or other
improper use of any Licensed Rights or Trademark Rights. Such notice will
include the identity of the third party or parties known or suspect to have
infringed the Licensed Rights and/or Trademark Rights and any available
information that is relevant to such infringement. NAI shall have sole control
over enforcement and defense of all Licensed Rights and Trademark Rights. CSI
shall not take any action to notify a known or suspected infringing party but
shall use best efforts and cooperate with NAI, at NAI’s request, in litigating,
settling or otherwise terminating any such infringement of the Licensed Rights
and/or Trademark Rights. NAI shall be entitled to any and all damages awarded as
a result of or agreed to in a monetary settlement of any such claim of
infringement.

 

6. REPRESENTATIONS AND WARRANTIES OF CSI.

6.1 CSI represents and warrants that all Raw Materials provided to customers of
CSI that receive a Sublicense shall be of the best quality and pure and free
from adulteration within the guidelines of the Food, Drug and Cosmetic Act of
the United States as amended.



--------------------------------------------------------------------------------

6.2 CSI further represents, warrants and guarantees that at the time of delivery
of the Raw Materials to its customers the Raw Materials will, when delivered,
conform to the description on the face of the purchase order relating to such
Raw Materials, and be free of defects in materials and workmanship and further,
that the Raw Materials and the import, sale, marketing and distribution of such
Raw Materials by CSI will comply with all applicable international, federal and
state laws governing and/or related thereto as in effect from time to time.

6.3 CSI represents and warrants that it has the full right, power and authority
to enter into this Agreement, to perform its obligations and duties under this
Agreement, and that the performance of such obligations and duties does not and
will not conflict with or result in a breach of any other agreements of CSI or
any judgment, order or decree by which CSI is bound.

 

7. REPRESENTATIONS AND WARRANTIES OF NAI.

7.1 NAI represents and warrants to CSI that is has full right, power and
authority to sublicense the Licensed Rights and to license the Trademark Rights
as provided in this Agreement. NAI further represents and warrants to CSI that
it has the full right, power and authority to enter into this Agreement, to
perform its obligations and duties under this Agreement, and that the
performance of such obligations and duties does not and will not conflict with
or result in a breach of any judgment, order or decree by which NAI is bound.

7.2 THE EXPRESS WARRANTIES SET FORTH IN SECTION 7.1 ARE THE ONLY WARRANTIES MADE
BY NAI IN CONNECTION WITH THIS AGREEMENT AND ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY.

7.3 Without limiting the generality of Section 7.2, nothing in this Agreement
shall be construed as giving rise to:

(a) a warranty or representation by NAI as to the validity, enforceability, or
scope of any right included in the Licensed Rights or Trademark Rights;

(b) a warranty or representation by NAI that any Licensed Products made or sold
under any license or sublicense granted in accordance with this Agreement will
not infringe, directly or indirectly, any patent or other intellectual property
rights of any third party under the laws of the United States or any other
jurisdiction; or

(c) an obligation to furnish any know-how not provided in the Licensed Rights or
Trademark Rights or any services other than those expressly specified in this
Agreement.

 

8. INDEMNITY; LIMITATION ON LIABILITY.

8.1 CSI will defend, indemnify and hold NAI, its subsidiaries and affiliates and
their respective officers, directors, agents and employees harmless from and
against any and all claims, losses, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees) directly or indirectly arising from or
relating to (i) any breach of this Agreement by CSI, including any breach of the
representations and warranties made by CSI, (ii) any intentional or negligent
acts or omissions by CSI, its employees or agents,



--------------------------------------------------------------------------------

(iii) any activities of CSI relating to, concerning, or based on the import,
distribution, sale or marketing of the Raw Materials, or (iv) any claims or
causes of action relating to product liability or for injury to property or
person arising from any defects in the Raw Materials.

8.2 NAI will use reasonable efforts to notify CSI promptly of any claim for
which NAI believes it is entitled to indemnification under this Section 8 and
which NAI desires CSI to defend. However, NAI’s failure to provide such notice
or delay in providing such notice will relieve CSI of its obligations under this
Section 8 only if and to the extent such delay or failure materially prejudices
CSI’s ability to defend such claim. NAI will have the right to participate in
the defense of such claim with its own counsel. No settlement of a claim will be
binding on NAI without NAI’s prior written consent.

8.3 In no event shall NAI be liable for any indirect, special, incidental or
consequential damages (including, without limitation, damages for loss of
profits or expected savings or other economic losses, or for injury to persons
or property) arising out of or in connection with this Agreement or its subject
matter regardless of whether NAI knows or should know of the possibility of such
damages. NAI’s aggregate liability for all damages of any kind relating to this
Agreement or its subject matter shall not exceed the amount of Sublicense Fees
paid by CSI to NAI under this Agreement. The foregoing exclusions and
limitations shall apply to all claims and actions of any kind, whether based on
contract, tort (including but not limited to negligence), or any other grounds.

 

9. INSURANCE.

9.1 CSI shall, at its sole cost and expense, procure and maintain comprehensive
or commercial general liability insurance in amounts not less than $2,000,000
per incident and $3,000,000 annual aggregate naming NAI as an additional
insured. Such general liability insurance shall provide product liability
coverage and broad form contractual liability coverage with a minimum of
$3,000,000 of product liability insurance. Copies of insurance certificates
evidencing such insurance shall be provided to NAI upon request.

 

10. TERM AND TERMINATION.

10.1 The term of this Agreement shall begin on the Effective Date and, unless
sooner terminated as provided herein, shall continue until March 2, 2011 unless
ninety (90) days prior to such expiration the parties mutually agree to a
written extension of this Agreement.

10.2 NAI and CSI acknowledge and agree that prior to the Effective Date and from
on or about March 2007 they had an understanding covering the subject matter of
this Agreement. NAI and CSI expressly agree that any sales by CSI of Raw
Materials to third parties that were informed, directly or by implication, that
they would have the right to use the Licensed Rights and/or the Trademark Rights
or other rights similar thereto shall be considered to have been made under this
Agreement and subject to the terms and conditions hereof. Without limiting the
generality of the foregoing, within thirty (30) days after the Effective Date,
CSI shall pay to NAI the Sublicense Fees on any such sales by CSI of Raw
Materials from March 2007 until the Effective Date as if such sales had occurred
during the term of this Agreement.



--------------------------------------------------------------------------------

10.3 Either party may terminate this Agreement prior to the end of the term
stated in Section 10.1 after notice to the other party but only if such other
party materially fails to comply with any term or covenant in this Agreement and
such failure continues for more than thirty (30) days after written notice of
such breach from the non-breaching party; provided, however that if such failure
cannot be reasonably cured within thirty (30) days the non-breaching party may
terminate this Agreement if the breaching party fails to commence such cure
within thirty (30) days and fails to thereafter diligently prosecute such cure
to completion.

10.4 Upon termination of this Agreement, Sections 1, 3.2, 4.4, 6, 7, 8, 11 and
12 will survive.

 

11. CONFIDENTIAL INFORMATION AND NON-DISCLOSURE.

11.1 Each party shall be prohibited from disclosing or appropriating to its own
use, or to the use of any third party, any proprietary, secret, or confidential
information of the other party. Examples of confidential information that may be
disclosed by one party to the other party include but are not limited to:
information pertaining to products, product development, research, marketing
information, promotional or advertising strategies, processes, future projects,
intellectual property, and any information that is not in the public domain or
is not readily available to the public. This confidentiality obligation shall
not apply to: (i) information which at the time of the disclosure is in the
public domain; (ii) information which, after disclosure, becomes part of the
public knowledge by publication, or otherwise, except by breach of this
Agreement; (iii) information that was in the possession of either party at the
time of disclosure by the other party; (iv) information that was received by
either party from third parties, provided such information was not obtained by
said third parties, directly or indirectly, from either party on a confidential
basis, or (v) information that is required to be disclosed by law, provided that
the disclosing party promptly notifies the other party and cooperates reasonably
with the other party’s efforts to contest or limit the scope of such order. This
confidentiality obligation shall exist at all times this Agreement is in force
and for a period of three (3) years following termination or expiration of this
Agreement.

11.2 CSI acknowledges that NAI may be required to disclose this Agreement in its
filings made with the United States Securities and Exchange Commission and
consents to such disclosure.

 

12. GENERAL.

12.1 Assignment. This Agreement may not be assigned by either party to any other
entity or person without the prior written consent of the other party. Subject
to the foregoing, this Agreement shall inure to the benefit of and be binding
upon all of the parties to this Agreement and their respective successors and
permitted assigns.

12.2 Entire Agreement. This Agreement and any attachments, schedules and/or
exhibits hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement supersedes and replaces all
prior or contemporaneous understandings, negotiations, commitments, writings and
agreements between the parties hereto, whether written or oral, express or
implied, with respect to its subject matter. Each party to this Agreement
acknowledges that no representations, warranties, inducements, promises or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein.



--------------------------------------------------------------------------------

12.3 Severability. If any provision of this Agreement is held invalid, illegal
or unenforceable for any reason by any court of competent jurisdiction (or, if
applicable, an arbitrator), the remaining provisions of this Agreement shall not
be affected and shall remain in full force and effect, and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had not been
contained in this Agreement. Any provision of this Agreement held invalid,
illegal or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid, illegal or unenforceable.

12.4 No Implied Waivers; Amendment. No waiver of any term, provision or
condition of this Agreement in any one or more instances, shall be deemed to be,
or be construed as, a further or continuing waiver of any such term, provision
or condition or as a waiver of any other term, provision or condition of this
Agreement. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the both parties.

12.5 Attorneys’ Fees. If any arbitration or legal proceeding is brought for the
enforcement of this Agreement, or because of an alleged breach, default or
misrepresentation in connection with any provision of this Agreement or other
dispute concerning this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees incurred in connection with such
arbitration or legal proceeding. The term “prevailing party” shall mean the
party that is entitled to recover its costs in the proceeding under applicable
law, or the party designated as such by the court or the arbitrators.

12.6 Arbitration. Any dispute, controversy or claim arising from, out of or in
connection with or relating to this Agreement or any breach or alleged breach of
this Agreement, will upon the request of any party involved be submitted to any
private arbitration service utilizing former judges as mediators and approved by
the parties. The dispute once submitted shall be settled by binding arbitration
conducted in San Diego, California (or at any other place or under any other
form of arbitration mutually acceptable to parties involved). The single
arbitrator shall follow and apply the federal rules of evidence and the
applicable local federal rules governing discovery in the arbitration. Any award
rendered shall be final, binding and conclusive upon the parties and shall be
non-appealable, and a judgment thereon may be entered in the highest state or
federal court of the forum having jurisdiction. Subject to Section 12.5, the
expenses of the arbitration shall be borne equally by the parties to the
arbitration provided that each party shall pay for and bear the cost of its own
experts, evidence and attorneys’ fees, except that in the discretion of the
arbitrator, any award may include the costs, fees and expenses of a party’s
attorney.

12.7 Governing Law. The laws of the state of California (without giving effect
to its conflicts of laws principles) govern all matters arising out of or
relating to this Agreement and all of the transactions it contemplates,
including without limitation, its validity, interpretation, construction,
performance, and enforcement. Any action or proceeding arising out of or
relating to this Agreement or arising out of or in any manner relating to the
relationship between the parties shall only be brought in the state or federal
courts in the County of San Diego, California, and each of the parties hereto
submits to the personal jurisdiction of such court (and of the appropriate
appellate courts wherever located) in any such action or proceeding, and selects
the courts in the County of San Diego, California for proper venue in any such
action or proceeding.



--------------------------------------------------------------------------------

12.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall be
deemed to constitute one and the same instrument. The exchange of copies of this
Agreement and of signature pages by facsimile transmission or other electronic
means shall constitute effective execution and delivery of this Agreement as to
the parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or other electronic means
shall be deemed to be their original signatures for all purposes.

12.9 Construction. The captions and headings contained in this Agreement are for
convenience of reference only, and shall not be deemed to define or limit the
provisions hereof. Each party acknowledges that such party, after negotiation,
has reviewed and revised this Agreement. The terms of this Agreement shall be
fairly construed and the usual rule of construction, to the effect that any
ambiguities herein should be resolved against the drafting party, shall not be
employed in the interpretation of this Agreement or any amendments,
modifications or exhibits hereto or thereto.

12.10 Relationship of the Parties. The terms and provisions of this Agreement
shall not in any respect be construed to constitute NAI or CSI as the agent,
employee, partner or joint venturer of the other. All persons employed by any
party in connection with this Agreement shall be the employees or agents of that
party and under no circumstances shall a party’s employees or agents be deemed
to be employees or agents of any other party. In the event any parties utilize
common vendors or contractors, each party utilizing such common vendor or
contractor will maintain such a relationship and any obligations, agreements and
accounts with such common vendor or contractor separate and distinct from any
other party’s. Nothing contained in this Agreement shall be deemed to confer any
right or benefit on any person who is not a party to this Agreement.

12.11 Further Assurances. The parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.

12.12 Publicity. Subject to Section 11.2, the parties agree that no press
release, or public announcement of this Agreement or concerning the activities
and transactions contemplated herein shall be issued without the prior written
consent of both parties to the content of such release or public announcement,
except as may be required by law.

12.13 Notice. All notices, consents, waivers and other communications required
or permitted under this Agreement must be in writing and will be deemed to have
been given by a party (a) when delivered by hand; (b) one day after deposit with
a nationally recognized overnight courier service; or (c) five days after
deposit in the United States mail, if sent by certified mail, return receipt
requested; in each case costs prepaid and to the following addresses and marked
to the attention of the person (by name or title) designated below (or to such
other address or person as a party may designate by notice to the other
parties).

 

If to NAI:

   If to CSI:

Natural Alternatives International Inc.

   Compound Solutions, Inc.

1185 Linda Vista Drive

   2215 Auto Park Way

San Marcos, CA 92078

   Escondido, CA 92029

Attn: Chief Executive Officer

   Attn: Chief Executive Officer

Telephone: (760) 736-7742

   Telephone: (760) 739-9881

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

NAI Natural Alternatives International, Inc., a Delaware corporation /s/ Mark A.
LeDoux Mark A. LeDoux, Chief Executive Officer CSI Compound Solutions, Inc., a
California corporation /s/ Barry Titlow Barry Titlow, Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Raw Materials

 

1. Beta-alanine



--------------------------------------------------------------------------------

EXHIBIT B

Form of Sublicense Agreement

(attached)



--------------------------------------------------------------------------------

SCHEDULE 1

Sublicense Fees

(attached)